OPINION OF THE COURT
Memorandum.
Order of the court below (see 91 Misc 2d 968) affirmed, without costs.
*64While we disagree with the lower court’s finding that plaintiff was not entitled to the appointment of a receiver, nevertheless we agree with its determination denying the receiver’s motion to fix compensation, since special circumstances have not been shown to exist (East Chatham Corp. v Iacovone, 25 AD2d 622; CPLR 5228; 8 Weinstein-Korn-Miller, NY Civ Prac, pars 8004.06, 8004.09).
Concur: Pino, P. J., and Weinstein, J.; Thompson, J., taking no part.